Cite as 2017 Ark. App. 104

                    ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No. CR-16-685


                                                  Opinion Delivered   February 22, 2017

                                                  APPEAL FROM THE GARLAND
RANDY LEE COPELAND                                COUNTY CIRCUIT COURT
                               APPELLANT          [NO. 26CR-15-152-IV]

V.                                                HONORABLE MARCIA R.
                                                  HEARNSBERGER, JUDGE
STATE OF ARKANSAS
                                 APPELLEE         AFFIRMED



                          N. MARK KLAPPENBACH, Judge

       Appellant Randy Lee Copeland was convicted by a Garland County Circuit Court

jury of robbery and battery, for which he was sentenced to twenty years in prison and one

year in the county jail, respectively. These charges related to allegations that appellant and

an accomplice attacked two women and stole a ring from one of the women. Appellant’s sole

argument on appeal is his contention that the trial court abused its discretion in not granting

appellant longer than an overnight continuance to prepare to cross examine appellant’s

accomplice. We disagree that the trial court abused its discretion; further, we hold that

appellant has failed to demonstrate prejudice resulting from the trial court’s ruling. We

therefore affirm.

       First, we set forth the applicable law to the matter at hand. The trial court shall grant

a continuance only upon a showing of good cause and only for so long as is necessary, taking
                                 Cite as 2017 Ark. App. 104

into account not only the request or consent of the prosecuting attorney or defense counsel,

but also the public interest in prompt disposition of the case. Ark. R. Crim. P. 27.3 (2016);

see also Travis v. State, 371 Ark. 621, 625, 269 S.W.3d 341, 344 (2007). The burden is on the

movant to show good cause for a continuance. King v. State, 317 Ark. 293, 877 S.W.2d 583

(1994). When a motion for continuance is based on a lack of time to prepare, the reviewing

court considers the totality of the circumstances. Davis v. State, 2014 Ark. App. 452. It is

within the trial court’s discretion to grant or deny a motion for continuance, and the appellate

court will not reverse the circuit court’s decision absent a clear abuse of discretion. Navarro

v. State, 371 Ark. 179, 264 S.W.3d 530 (2007); Hudson v. State, 2014 Ark. App. 253; Haskins

v. State, 2013 Ark. App. 613. An appellant must also demonstrate that, as a result of the ruling

on the motion for a continuance, he suffered prejudice that amounts to a denial of justice. Hill

v. State, 2015 Ark. App. 587, 473 S.W.3d 556; Smith v. State, 2012 Ark. App. 613.

       With these rules of law to guide us, we examine the course of events in this case

relevant to appellant’s request for a continuance. In the affidavit prepared in October 2014

for the purpose of providing probable cause to issue an arrest warrant against appellant,

Arkansas State Police Trooper Russ Rhodes asserted the following facts gleaned through

investigation. On the night of August 27, 2014, in Hot Springs, Kemi Irwin received a call

from a phone number unknown to her. The male caller reported to Irwin, an apartment

manager, that someone was rummaging through a particular dumpster on apartment property.

Irwin went to investigate the situation with another resident of the apartment complex,


                                               2
                                 Cite as 2017 Ark. App. 104

Regina Warren. The women found a black male at the dumpster, and he told them that the

person who had been rummaging was in a nearby apartment. Irwin walked toward that

apartment and was approached by another black male, who covered his head to conceal his

identity. The first black male began physically attacking Irwin and trying to remove a

diamond ring from her hand. The second black male began physically attacking Warren.

Warren recognized appellant as her attacker because he was Irwin’s former boyfriend. Warren

heard appellant tell the other black male to cut the ring off Irwin’s finger. Ultimately, Irwin

removed the ring herself and gave it to her assailant. The men fled. Both Irwin and Warren

were injured. Irwin provided law enforcement the cell number of the unknown caller, and

the number was traced back to Robert Burrell. The trooper called the cell phone number,

and Burrell answered. Further investigation revealed that the ring was pawned by Robert

Burrell in Little Rock on the morning of August 28, 2014. The ring was recovered and

returned to Irwin.

       In March 2015, a criminal information was filed charging appellant with robbery and

battery. There were multiple hearings (arraignment, review, omnibus, and disposition)

conducted between April and October 2015. In January 2016, the State provided its witness

list to defense counsel; the list included Trooper Rhodes and Robert Burrell. Also in January

2016, defense counsel provided a witness list to the State that included “[a]ll persons listed on

the State’s witness list.”

       Trial commenced on Wednesday, January 20, 2016, and was set for a two-day trial.


                                               3
                                  Cite as 2017 Ark. App. 104

Defense counsel asked if the State intended to call Burrell to testify. The prosecutor

responded that it was unknown at that time because Burrell had been arrested and there were

negotiations pending. The prosecutor stated that Burrell had given a statement, and defense

counsel stated that he had been given a rights form and a transcription of Burrell’s statement

on Tuesday. Defense counsel said that there was apparently also an audio and video of the

statement that had not been provided to the defense. Defense counsel told the trial judge

that if Burrell was going to testify, he was “entitled to at least some leave of the Court to

digest it and see what we’ve got.” The trial judge suggested that court could “take a break”

or an “extended lunch break” if necessary to provide time for defense counsel’s review.

Appellant’s attorney responded that “an hour or two may or may not be sufficient.” The

prosecutor clarified that the State did not have an audio or video recording but that two

relevant pages of discovery had been faxed to defense counsel “a long time ago.” Defense

counsel reiterated that if Burrell were called to testify, he would need more than a short break

to prepare, stating that “there are things in his statement that would take some time to

possibly prepare for because he puts himself at certain places, times, that you could properly

investigate and may be able to contradict which would call into question the veracity of what

he’s got to say.”

       Trial proceeded. Irwin, Trooper Rhodes, and the pawn shop owner testified in line

with the facts asserted in Rhodes’s affidavit. At trial, Irwin also testified that Warren’s attacker

was wearing shorts that she (Irwin) had purchased for appellant when they were in a dating


                                                 4
                                  Cite as 2017 Ark. App. 104

relationship. Irwin described the shorts as predominantly white with black and gray on them;

she said that they were long “golfer looking” shorts.

       The prosecutor then announced the State’s intent to call Burrell to testify; Burrell had

entered into an agreement with the State. Defense counsel requested that he be permitted

“a continuance of my cross-examination of him and presentation of our defense of at least a

week” because “[t]here are things in his statement that I can track down for impeachment

purposes that I cannot do overnight.” The trial judge responded that “there’s no way we’re

gonna continue this for a week,” so defense counsel asked to continue the trial until Friday

or the next Monday. The State objected to defense counsel’s request. The trial judge stated

that she would offer until the next morning (Thursday), given that this was set for a two-day

trial, appellant had long known that Burrell might be called as a witness, and another trial was

set for the following week. Defense counsel remarked that the discovery revealed Burrell’s

claim that he was not part of this crime and his claim that he was in Little Rock the whole

time. When the trial judge asked defense counsel what he could do in two nights that he

could not do overnight, defense counsel said, “I don’t know.” The trial judge remarked that

defense counsel could not be surprised because there is always a possibility that a codefendant

will end up giving the prosecution a statement. The trial judge stated that the first day of trial

would be over around 4:30 p.m., so defense counsel would have all night to prepare to cross

examine Burrell on Thursday, beginning at 9:00 a.m.

       Burrell testified for the State on the first day of trial. Burrell said that appellant was his


                                                 5
                                 Cite as 2017 Ark. App. 104

cousin, that appellant had borrowed his cell phone on August 27, 2014, and that appellant

returned the phone the next day by bringing it to him (Burrell) at his Little Rock home.

Burrell stated that appellant asked for help with pawning a diamond ring, that he (Burrell)

pawned it at Braswell & Sons in Little Rock for $500, that appellant was with him, and that

he gave all the money to appellant. Burrell said that appellant did not ever tell him how he

came to be in possession of the diamond ring.

       Defense counsel restated his request for a week-long continuance, which was denied.

The trial court asked if defense counsel wanted a continuance of the trial until the next

morning, and defense counsel said, “I will accept that because I have to.”

       On Thursday morning, defense counsel cross examined Burrell. He testified that he

was still facing charges of robbery and battery but that the State had offered “two or three days

ago” to reduce the charges to theft by receiving and to a probationary sentence in exchange

for his testimony. Burrell said appellant came to his house on August 27 after appellant got

out of jail, and he used Burrell’s phone to “call someone who I thought was his girlfriend.”

Burrell claimed that appellant then left for Hot Springs, but Burrell did not know how

appellant got to Hot Springs because he did not have a car. He testified that appellant came

back with the ring on the morning of August 28 but that he (Burrell) did not know the ring

was stolen. He said that appellant told him that he “got it back from his girlfriend” but did

not admit robbing or harming anyone to get it. Defense counsel showed Burrell his

statement, in which he said that appellant’s sister, Brenda Copeland, took the three of them


                                               6
                                 Cite as 2017 Ark. App. 104

to the pawn shop. Defense counsel also challenged the dates recited in Burrell’s statement,

but Burrell said he just did not remember correctly. Burrell denied that he went to Hot

Springs and said that he was telling the truth. Burrell admitted that he was scared about the

idea of being locked up, but he said that he would not lie to stay out of prison.

       Warren testified in line with the affidavit provided for the arrest warrant. Warren was

certain that her attacker was appellant; she knew his voice and recognized him as Irwin’s

former boyfriend because she saw him “daily.” Warren also noted that he had on a pair of

familiar “white plaid shorts.” Warren identified Burrell as the other man who had attacked

Irwin; Warren stated that she was “100% certain.” Warren testified that, although she did not

know his name, she had seen Burrell with appellant at a local bar a few months before the

robbery.

       Appellant testified in his own defense, stating that he did not participate in any robbery

or attack, nor did he participate with his cousin Burrell in pawning a ring. Appellant

recounted his own criminal history, but he flatly denied being involved in these crimes. He

agreed that he and Irwin had broken up but said that their breakup was amicable and that he

would have no reason to harm Irwin. Appellant knew Warren as Irwin’s friend during the

time that he and Irwin lived together. Appellant’s siblings testified in appellant’s defense as

alibi witnesses, stating that appellant was with them during these criminal acts and when the

ring was pawned.

       The jury deliberated and found appellant guilty on both counts, resulting in the


                                               7
                                  Cite as 2017 Ark. App. 104

sentencing order being filed of record. This timely appeal followed.

       Appellant argues that his attorney was diligent in preparing for trial and was unaware

of Burrell’s statement until right before trial. Appellant contends that nothing more was

required of the defense to prepare for this witness who might testify only if a deal was struck

with the State. Appellant argues that permitting him only an overnight continuance (i.e.,

denying him a longer continuance) prejudiced him because he was not permitted time to

“develop impeachment” of Burrell’s story. We disagree that appellant has shown that the

trial court abused its discretion or that there was resulting prejudice.

         Appellant was aware that Burrell was on the witness list at least two weeks prior to

trial, and he even listed Burrell as a potential witness. Burrell, who is appellant’s cousin, was

well known to be the alleged accomplice from the time that charges were filed, months prior

to trial. Appellant’s attorney was provided Burrell’s statement at least a day prior to trial, and

the trial court provided a recess of court until the following day to prepare to cross examine

Burrell. Notably, this recess was taken after Burrell testified for the State, permitting defense

counsel preparation time to rebut Burrell’s direct testimony. When asked what defense

counsel could accomplish with a longer continuance that could not be accomplished

overnight, defense counsel stated that he did not know. Thus, appellant was granted a

continuance, and appellant failed to establish why he needed a longer continuance than the

one he was granted. In addition, the State opposed a longer continuance, and the trial court

was concerned with keeping the two-day trial with this jury on schedule, in keeping with the


                                                8
                                   Cite as 2017 Ark. App. 104

public’s interest in prompt disposition of the case. We hold that the trial court did not abuse

its discretion in this instance.

       Moreover, appellant failed to demonstrate any resulting prejudice. Appellant was able

to effectively cross examine Burrell. Defense counsel attempted to impeach Burrell’s

credibility based on the fact that he entered into a negotiated plea deal with the State for his

testimony. Defense counsel attempted to challenge the contents of Burrell’s statement on

cross examination, pointing out dates or details that were not consistent. In addition,

Warren’s testimony directly challenged Burrell’s claim that he was not in Hot Springs on the

night of the robbery and battery, providing the impeachment that defense counsel desired.

Warren unequivocally established appellant and Burrell as the two assailants. Appellant has

failed to demonstrate resulting prejudice in the trial court’s ruling that granted him an

overnight continuance. See Brown v. State, 374 Ark. 341, 350, 288 S.W.3d 226, 233 (2008).

       For the foregoing reasons, we affirm the trial court’s discretionary ruling.

       Affirmed.

       GRUBER , C.J., and GLOVER , J., agree.

       Brian G. Brooks, Attorney at Law, PLLC, by: Brian G. Brooks, for appellant.

       Leslie Rutledge, Att’y Gen., by: Vada Berger, Ass’t Att’y Gen., for appellee.




                                               9